Case: 1:14-cv-O4601 Document #: 204 Filed: 04/24/19 Page 1 of 10 Page|D #:1772

IN THE UNITED S'I`ATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
UNITED STATES OF AMERICA EX REL. )
CRYSTAL DERRICK, )
)
Plaintiff-Rclator, ) No. 14 CV 04601
)
v. ) .Iudge Elaine Bucklo
) Magistrate Judgc chfrey T. Gilbert
ROCHE DIAGNOSTICS CORP()RATION; )
ROCHE DIABETES CARE, INC.; )
HUMANA, INC.; AND HUMANA )
PHARMACY, INC. )
Defendants. )

MEMORANDUM OPINION AND ORDER

This case is before the Court on Plaintiff-Relator Crystal Derrick’s (“Relator”) Motion to
Compel Defendants-Roche Diagnostic Corporation, Roche Diabetes Care, Inc., Humana, Inc, and
Humana Pharmacy, Inc. (together “Roche”) to produce documents withheld on the basis of
attorney-client privilege For the reasons discussed below, the Court hereby denies Relator’s
Motion without prejudice with respect to the production of documents requested

BACKGROUND

This False Claims Act action involves allegations by Relator that Roche violated two
provisions of the Anti-Kicl<back Statute contained in 42 U.S.C. § 1320a-7b(b) and 42 U.S.C. §
l320a-7b(g). Relator claims Roche agreed to forgive debt owed by Hurnana in order to induce
Humana to place Roche products on its forrnulary for Medicare Advantage members Relator
alleges this scheme caused false or fraudulent claims to be submitted for payment by Government
health-care programs Relator further describes that when she raised concerns about these

practices with corporate management, Roche terminated her employment

Case: 1:14-cv-O4601 Document #: 204 Filed: 04/24/19 Page 2 of 10 Page|D #:1773

Roche denies these allegations and, among other affirmative defenses, asserts that
“Relator’s claims are barred because Roche at all times relevant to this Action acted in good faith,
in compliance with applicable law, and consistent with industry practice.” [ECF No. 95]. In
support of the instant Motion to Compel, Relator argues that by pleading the affirmative defense
of good faith and producing documents that show it consulted with counsel in connection with the
agreements it reached with Humana, Roche injected its state of mind and, implicitly, its reliance
on advice of counsel, into the case and therefore waived its attorney-client privilege

DISCUSSION

District courts have broad discretion in matters relating to discovery. James v. Hyarl
Regency Chi., 707 F.3d 775, 784 (7th Cir. 2013). “Parties may obtain discovery regarding any
nonprivileged matter that is relevant to any party's claim or defense and proportional to the needs
of the case.” Fed.R.Civ.P. 26(b)(l). Above all, the Court shares a duty, along with the parties, to
administer the discovery process in a manner to “secure the just, speedy, and inexpensive
determination of every action and proceeding.” Fed. R. Civ. P. l.

The issue in this case is whether Roche has waived its attorney-client privilege by pleading
as an affirmative defense that it “acted in good faith, in compliance with applicable law, and
consistent with industry practice” and by producing documents that show it consulted with counsel
in connection with its negotiations with Humana.l [ECF No. 95]. Attorney-client privilege is “one
of the oldest recognized privileges for confidential communications,” United Stales v. BD()

Seidman, 337 F.3d 802, 810 (7th Cir. 2003), and exists primarily to “‘encourage full and frank

 

' Federal common law governs the existence and applicability of an evidentiary privilege in this
case that arises under 28 U.S.C. §1331. Fed. R. Evid. 501. By contrast, when a court sits in
diversity, courts apply state privilege law. See, e.g., Lorenz v. Valley Forge, 815 F.Zd 1095 (7th
Cir. 1987) (applying Indiana state law).

Case: 1:14-cv-04601 Document #: 204 Filed: 04/24/19 Page 3 of 10 Page|D #:1774

communication between attorneys and their clients.”’ Unfted States v. Zolin, 491 U.S. 554, 562
(1989) (quoting Upjohn CO. v. Um`ted States, 449 U.S. 383, 389 (1981)). However, the attomey-
client privilege can be waived, either explicitly or by implication Lorenz v. Valley Forge Ins. Co.,
815 F.2d 1095, 1098 (7th Cir. 1987); see also, United Srates v. Nobles, 422 U.S. 225, 239 (1975);
United States v. Broclc, 724 F.3d 817, 821 (7th Cir. 2013). Express waiver occurs where
“information that Would otherwise be privileged is not kept confidential.” Palrick v. Cin of
Chr'cago, 154 F. Supp. 3d 705, 711 (N.D. Ill. 2015). lmplied waiver, the relevant inquiry in this
case, can occur when a client asserts claims or defenses that put his or her attorney’s advice “at
issue” in the litigation. Paters v. United Slafes, 159 F.3d 1043, 1047 (7th Cir. 1998).

The “at issue” waiver doctrine is limited and “should not be used to eviscerate the attomey-
client privilege.” Silverman v. Motorola, Inc., 2010 WL 2697599 at *4 (N.D. Ill. 2010) (citing LG
Electrom`cs v. Whirlpool Corp., 2009 WL 3294802 (N.D. Ill. 2009)). Merely asserting a claim or
defense to which attorney-client communications are relevant, without more, does not constitute a
waiver of attorney-client privilege The privileged party must affirmatively put at issue the specific
communication to which the privilege attaches before the privilege will be deemed waived. United
States v. Capftal Tax Corp., 2011 WL 1399258 (N.D. Ill. 2011); Banejz`cial Franchise Co., Inc. v.
Bank One, N.A., 205 F.R.D. 212, 216 (N.D. Ill. 2001). To put the advice of counsel at issue by
asserting a claim or defense, as-Relator argues Roche has done here, the client must attempt to
prove that claim or defense by disclosing or describing an attorney-client communication Capifal
Tax Corp., 2011 WL 1399258 at *2 (citing Rhone-Pou!enc v. Rorer Inc. v. Home Indemnity CO.,
32 F.3d 851, 863 (3d Cir.1994); Beneficr`al Franchise Co., 205 F.R.D. at 216-17.

The Seventh Circuit has not addressed directly the federal common law standard for when

a party waives attorney-client privilege by putting privileged information “at issue” in a case.

Case: 1:14-cv-04601 Document #: 204 Filed: 04/24/19 Page 4 of 10 Page|D #:1775

However, in Garcz'a v. Zem`th Electrom'cs Corp., 58 F.3d 1171, 1175 n. l (7th Cir.l995), the
Seventh Circuit cited with seeming approval the standard adopted by the Third Circuit in Rhone-
Poufenc. Taking direction from the Seventh Circuit, district courts within this circuit have applied
the Rhone-Poulenc standard See, e.g., DR Distrr`butors, LLC v. 21 Cenlury Smoking, Inc., 20l5
WL 5123652 (N.D. Ill. 2015) (cited favorably in Novak v. S!a!e Parkway Condo. Ass'rz, 2017 WL
1086767 (N.D. Ill. 2017))3 Capr'tal Tax Corp., 2011 WL 1399258;Si1verman, 2010 WL 2697599
at *4 (noting that “courts in this district have followed the Third Circuit's guidance that ‘at issue’
waiver applies only where the client asserts a claim or defense and attempts to prove that claim or
defense by disclosing or describing attorney-client communication); Bosch v. Ball-Kell, 2007 WL
601721 (C.D. Ill. 2007); Schofield v. U.S. Steel Corp., 2005 WL 3159165 (N.D. Ind. 2005);
Chamberlar'n Group v. In!erlogz'x, Inc., 2002 WL 467153 CN.D. Ill. 2002); Benejicial Franchise
Co., 205 F.R.D. at 216.

Rhone-Poulenc and its progeny are persuasive The Court is particularly swayed by the
balance these cases strike between the presumption that a waiver of attorney-client privilege is to
be narrowly construed and the principle that a party should not be able to selectively disclose
privileged information it believes works to that party’s advantage See Bene]icial Frcmchise Co.,
205 F.R.D. at 216. As Judge Schenkier noted in Benejicr`nl Franchise, were the balance to be
struck differently so that merely asserting a claim or defense would be sufficient to waive the
privilege, “then any party asserting a claim or defense on which it bears the burden of proof would
be stripped of its privilege and left with the draconian choice of abandoning its claim and/or
defense or pursuing and protecting its privilege.” Ia'. at 216.

The Court finds Roche has not waived its attorney-client privilege merely by asserting the

separate defenses of good faith and reliance on applicable law or by producing documents that

Case: 1:14-cv-04601 Document #: 204 Filed: 04/24/19 Page 5 of 10 Page|D #:1776

indicate it consulted with counsel when it documented its agreement with Humana. ln the Court’s
view, Roche must not only assert a defense but also attempt to support that defense by relying on
advice of counsel or disclosing an attorney-client communication before it may be deemed to have
waived the privilege In other words, by putting counsel’s advice in issue Roche has not yet done
so. Roche has denied the allegations made by Relator and asserted, generally, the affirmative
defenses it intends to present. This does not automatically waive the privilege as to any
communications Roche may have had with counsel concerning the legality of its agreement with
Humana.

Whether an attorney-client privilege exists or has been waived is a fact intensive inquiry.
See fn re Grana' Jury Proceedings, 220 F.3d 568, 571 (7th Cir. 2000); see also, Motorola Sols.,
Inc. v. Hytera Commc'ns Corp., 2018 WL 1804350 (N.D. Ill. 2018). Based on the record as it has
been developed on the instant Motion, both parties appear to recognize this l\/Iotion is somewhat
premature Relator acknowledges on several occasions that Roche has not yet offered either the
fact of its consultation with counsel or the contents of any communication with counsel for any
purpose All that Roche has done is assert a defense that it acted in good faith and in accordance
with law and produced documents responsive to Relator’s requests Relator, however, expresses
concern that failure to raise the waiver issue at this early stage would prevent her from raising it
in the future, as was the fate of the plaintiff in Dorr-Oliver. [ECF No. 145, p. 10, n. 6] (citing Dorr-
()Iiver Inc. v. Fluid-Qur'p, Inc., 834 F.Supp. 1008, 1012 (N.D. Ill. 1993) (holding that the plaintiff
had exercised a lack of diligence by, in part, failing to file a motion to compel disclosure of
defendant’s privileged communications until the defendant offered consultation with counsel as

substantive evidence). Roche, for its part, consistently urges the Court to wait and see if it attempts

Case: 1:14-cv-04601 Document #: 204 Filed: 04/24/19 Page 6 of 10 Page|D #:1777

to prove its affirmative defense using attorney-client communications before finding waiver, and
Roche disclaims any intention to support its affirmative defense with advice of connsel.

Relator’s argument that Roche has Waived the privilege by tendering the documents
contained within Exhibits C - l to its Motion is misplaced [ECF No. 145]. Attomeys,
unsurprisingly, were involved in the purchase rebate and settlement negotiations between Roche
and Humana. The mere fact that attorneys advised Roche on the agreement does not open the door
for Relator to examine all communications Roche had with its attorneys regarding that agreement
And while certain information discussed with or by those attorneys may be relevant to Roche’s
defense that is insufficient to strip Roche of the privilege in that informationl See generally
Bosch, 2007 WL 601721 at *2.

To be sure Roche has produced some documents that reference its attorneys’ involvement
in documenting a deal with Humana. Those documents contain references to discussions that may
have occurred between lawyers for Roche and Humana, and to the fact that Roche’S attorneys
approved of the structure of the parties’ agreement [ECF No. 145, Exhibit I] (“Legal is
comfortable separating and it includes free meters I am meeting with legal shortly please make
Sure that your legal is comfortable with the plan below and separating the settlement from the
contracts."'); [ECF No. 145, Exhibit H] (“I know our legal teams have spoken but the approach we
discussed yesterday provides a better solution.”). Roche also discussed consulting an attorney as
to whether the agreement with Humana complied with applicable law. [ECF No. 145, Exhibit G]
(“We may have a few minor revisions to propose to the draft settlement agreement but 1 think we
are now comfortable with the basic structure of the Settlement from a regulatory perspective
We use Tom Crane at l\/lintz Levin for many of our anti-kickback issues. He advised us on this

issue and prepared the draft settlement agreement.”). But this is insufficient to effectuate a waiver

Case: 1:14-cv-04601 Document #: 204 Filed: 04/24/19 Page 7 of 10 Page|D #:1778

of the attorney-client privilege as it is not yet clear whether or how Roche intends to use its
consultation with, or any advice received from, counsel in defending this case

To the extent, howevcr, that Roche will rely on the substance of its communication With
counsel in mounting its defense the Court’s conclusion may be different At this juncture though,
Roche represents it does not intend to do so. [ECF No. 163, p. 2, p. 6]. How Roche intends to
establish that it acted in compliance with law, without describing specific advice from counsel and
establishing it followed that advice is unclear. See, e.g., S.E.C. v. McNamee, 481 F.3d 451, 456
(7th Cir. 2007) (“It isn’t possible to make out an advice-of-counsel defense without producing the
actual advice from an actual lawyer.”) But Roche says it neither intends to offer an advice of
counsel defense nor rely on its communications with counsel to show it acted in compliance with
applicable law. The Court must and will take Roche at its word. If circumstances change and
Roche does try to advance the defense it says it will not offer, then its privileged communications
with counsel may be implicated and the issue will have to be revisited. See generally Musn-
Muciremr` v. Florfsrs’ Transworld Delr`very, Inc., 270 F.R.D. 312, 318 (N.D. Ill. 2010) (“It would
be unfair to allow an employer to hide its investigations and remedial efforts in the case up to the
point of trial when it intends to use related evidence of its remedial efforts to evade liability.”)

The Court recognizes, and case law confirms, that any analysis of a waiver of attomey-
client privilege involves, to some degree the question of fairness. See, e.g., McLaughlin v. Lunde
Truck Sales, Inc., 714 F. Supp. 916, 918 (N.D. Ill. 1989). At this early stage Roche has broadly
pled its affirmative defenses and is entitled to an opportunity to establish them using non-
privileged evidence if it so chooses. Both parties agree however, that Roche cannot use the
attorney-client privilege as both a sword and a shield. See, e.g., Avery Denm'son Corp. v. UCB

Fflms PLC, 1998 WL 703647 (N.D. Ill. 1998) (“Reliance upon counsel's opinions is a waiver of

Case: 1:14-cv-04601 Document #: 204 Filed: 04/24/19 Page 8 of 10 Page|D #:1779

privilege because to hold otherwise would be inherently unfair; it would allow a party to use
privileged material as a ‘sword’ to attack the opposing party's allegations of bad faith, while hiding
the basis of its good faith belief behind the ‘shield’ of privilege.”) By stating that it does not intend
to rely on any privileged communication to support its case Roche has chosen to sheath the sword
and narrow the scope of its own defense Ultimately, the issue of fairness may not be fully
explicated or developed until trial in the context of an analysis that may include F ederal Rule of
Evidence 403. The trial judge may have to decide what Roche can and cannot say about its
attorneys’ involvement in documenting the agreement with Humana so as to preserve its privilege
without prejudicing Relator’s right to respond to or cross-examine Roche’s defense But that
discussion, as explained above is premature at this early stage of litigation

The Court is unpersuaded by Relator’s heavy reliance on Lorenz, 815 F.2d 1095, Ins. Corp.
of Ireland v. Bd. of Truslees of S. Illr'nofs Univ., 937 F.2d 331 (7th Cir. 1991), Dcrwson v. New York
Lz`fe Ins., 901 F. Supp. 1362 (N.D. Ill. 1995), Um`led States v. Bilzerfan, 926 F.2d 1285 (2d Cir.
1991), and Cox v. Adm ’r U.S. S!eel & Carnegz`e, 17 F.3d 1386 (1 lth Cir. 1994). With the exception
of Dawson, these cases pre-date the Third Circuit’s opinion in Rhone-Poulenc and the Seventh
Circuit’s apparent reliance on Rhone-Poulenc in Garci`a. Citation to the above cases also ignores
the weight of authority in this district since Rhone-Poulenc and Garcr`a were decided and which
this Court, as noted above finds persuasive

Specifically, the Seventh Circuit’s holding in Lorenz emphasized that a court cannotjustify
finding a waiver of the attorney-client privilege merely to provide the opposing party information
that would be helpful to its cross-examination of` a witness or because information is relevant
Using a similar, albeit brief, analysis in fns. Corp. oflreland, the Seventh Circuit agreed to allow

access to privileged communications where the defendant had raised a defense of duress and the

Case: 1:14-cv-04601 Document #: 204 Filed: 04/24/19 Page 9 of 10 Page|D #:1780

communications were the only possible evidence of the defendant’s state of mind and the truth of
his duress defense Neither the Seventh Circuit’s holding in Lorenz, nor the court of appeals’
footnote remarking on the trial court’s decision in Ins. Corp. oflreland, are at odds with the Court’s
decision here that Roche is entitled to attempt to prove its affirmative defenses using non-
privileged evidence without sacrificing its attorney-client communications

Other cases cited by Relator are distinguishable ln Dawson, just as in Lorenz, the district
court applied state law to the attorney-client privilege claims based on the court’s diversity
jurisdiction. During the discovery phase multiple depositions were conducted in which every
employee stated he or she relied upon specific factual information contained in the very
communications the other party sought to compel. Dawson, 901 F. Supp. at 1370. This is not the
case here where Roche has argued its affirmative defense without relying on specific attorney
communications Relator has not presented any evidence to show that Roche has, or will, rely on
specific attorney communications to prove its defense and the documents attached to Relator’s
Motion are unavailing in that respect

Finally, Relator’s emphasis on the Eleventh Circuit decision in Cox is unpersuasive As
an initial matter, the Eleventh Circuit has declined to follow the Rhone-Poulenc standard embraced
by courts within this district On the merits, Cox is factually distinguishable In Cox, the issue of
waiver arose when U.S. Steel “injected the issue of its knowledge of the law into the case” by
claiming that its revised leave of absence policy was lawful. Cox, 17 F.3d at 1418. U.S. Steel’s
state of mind was of central importance iri the case and the Eleventh Circuit held that the absence
of a plainly-worded document to instruct the court as to the defendant’s state of mind meant that
disclosure of protected communications was the only equitable means of determining U.S. Steel’s

true state of mind at the time it instituted its policy. Id. at 1420. The appellate court subsequently

Case: 1:14-cv-04601 Document #: 204 Filed: 04/24/19 Page 10 of 10 Page|D #:1781

affirmed the district court’s reasoning that “it would be inequitable to allow [U.S. Steel] to present
evidence tending to show that it intended to comply with the law, while allowing it to cloak in the
privilege those documents tending to show it might have known its actions did not conform to the
law.” Id. at 1418. Here, there is evidence beyond privileged communications on which Roche
could rely to advance its defense including arguably a “plainly-worded” document found lacking
in Cox in the form of Roche’s written agreement with Humana and the two contracting parties’
written communications with each other.
CONCLUSION

For the reasons discussed above Relator’s Motion is denied without prejudice lt is so

fda T&/o-”

frey rt oii'béri
nited States Magistrate Judge

ordered

Dated: April 24, 2019

10

